

116 HR 8505 IH: To amend title XVIII of the Social Security Act to provide for a one-year waiver of budget neutrality adjustments under the Medicare physician fee schedule, and for other purposes.
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8505IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Burgess (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for a one-year waiver of budget neutrality adjustments under the Medicare physician fee schedule, and for other purposes.1.One-year waiver of budget neutrality adjustments under Medicare physician fee schedule(a)Waiver of budget neutrality adjustmentsSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended—(1)in subparagraph (B)—(A)in clause (ii)(II), by striking clauses (iv) and (v) and inserting clauses (iv), (v), and (vii); and(B)by adding at the end the following:(vii)Non-application of budget neutrality adjustments for 2021The budget neutrality adjustments under clause (ii)(II) and subparagraph (F) shall not be applied for 2021.; and(2)in subparagraph (F), in the matter preceding clause (i), by inserting , subject to subparagraph (B)(vii) after The Secretary.(b)Public Health and Social Services Emergency Fund(1)In generalFrom the unobligated balances of amounts made available under the heading Department of Health and Human Services––Office of the Secretary––Public Health and Social Services Emergency Fund by the provisions listed in subsection (b) (in the order of such provisions as specified by the Secretary of Health and Human Services), $10,000,000,000, to be derived from such amounts that are not allocated to eligible health care providers or for provider relief, is hereby rescinded.(2)ProvisionsThe provisions listed in this subsection are the following:(A)Title III of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(B)Title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).